Citation Nr: 1540776	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  14-10 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for lumbago.  



REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



ATTORNEY FOR THE BOARD

S. Keyvan, Counsel






INTRODUCTION

The Veteran had active service from December 1970 to December 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran filed a notice of disagreement (NOD) with this decision in December 2011.  A Statement of the Case (SOC) was thereafter issued in January 2014, and the Veteran perfected a timely appeal of the November 2011 rating decision in February 2014.  

This appeal was processed using the Veteran's Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the claim.



FINDING OF FACT

Competent evidence of record demonstrates that the Veteran's current lumbago was aggravated beyond its natural progression by his service-connected bilateral knee disability.  



CONCLUSION OF LAW

The criteria for entitlement to service connection for lumbago have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the fully favorable determination in this case, no further discussion of compliance with VA's duty to notify and assist is necessary.

The Veteran contends that his current lumbago arose during his military service.  In the alternative, the Veteran also maintains that his current lumbago was caused or aggravated by his service-connected bilateral knee disorder.  

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty. 3 8 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2014). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The Board notes that the provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.  

Review of the Veteran's service treatment records reflect his complaints of low back pain after lifting weights the day before.  He was not diagnosed with having any type of back disorder, and the remainder of the service treatment records are absent any complaints of, or treatment for, back problems.  

The evidence of record reflects that the Veteran has been diagnosed with having lumbosacral strain and degenerative arthritis of the spine.  See January 2014 VA examination report.  In addition, by way of the November 2011 rating decision, the RO granted service connection for the Veteran's residuals of ruptured left patellar ligament with mild functional limitation (left knee disability), and for residuals of ruptured right patellar ligament with moderate functional limitation (right knee disability).  

What remains to be established is whether the Veteran's low back disability was caused or aggravated by his service-connected knee disabilities.  

The post-service evidence of record reflects that the Veteran began seeking treatment for his low back symptoms at the Naval Hospital in Pensacola, Florida, in February 2002.  He was assessed with having mild low back pain and probable degenerative disc disease.  The Veteran was seen at this treatment facility once again in April 2010 with complaints of low back pain of three weeks' duration.  On a scale of one to ten (with one being the least level of pain and ten being the highest) the Veteran rated his pain level at a seven for the previous three days.  He was assessed with having lumbago.  In January 2012, the Veteran was seen at this facility with complaints of knee and back pain.  According to the Veteran, he had fallen at home while pushing his wife's wheelchair.  The treatment provider acknowledged the Veteran's complaints of knee and back pain, and noted signs of swelling in the low back and left knee.  Based on his evaluation of the Veteran, as well as his review of the March 2011 lumbar spine x-ray results which reflected an impression of degenerative disc disease (DDD) at L3-L4, L4-L5, and L5-S1, the treatment provider diagnosed the Veteran with having lumbago that is exacerbated by fall from knee collapse.  The treatment provider recommended that the Veteran continue wearing a knee brace, and prescribed him with medication to help alleviate his symptoms.  The treatment provider also attributed the Veteran's DDD noted on x-ray to normal aging.  

The Veteran was afforded a VA examination in connection to his claimed back disorder in January 2014, at which time, the VA examiner determined that the Veteran's lumbago is less likely as not caused by, or a result of, his military service.  The VA examiner also concluded that the Veteran's lumbago is less likely as not secondary to or aggravated by his service connected bilateral knee disorder.  In reaching these conclusions, the VA examiner acknowledged the Veteran's in-service complaints of, and treatment for, back pain of a muscular origin after lifting weights in April 1972.  According to the VA examiner, the examination was unremarkable, there was no specific diagnosis noted, and the Veteran was treated symptomatically.  The VA examiner characterized the Veteran's in-service complaints as transient and reflective of an acute low back muscle condition which resolved as expected without residuals.  The VA examiner also noted that the Veteran was first seen for complaints of back pain in 2002, ten years after his separation from service, and determined these treatment records to be absent any notations of trauma or mechanisms of injury.  The VA examiner also took note of a 2010 treatment report reflecting the Veteran's evaluation for another episode of back pain as a result of muscle strain while bowling.  According to the VA examiner, these records were clear for any indication that the Veteran's low back disability is associated with his service-connected bilateral knee condition.  The VA examiner also opined that the Veteran's degenerative disease of the lumbar spine was not shown to be associated with his bilateral knee condition, or the muscular conditions shown in April 1972, February 2002 and in 2010.  According to the VA examiner, the Veteran's degenerative disease of the lumbar spine is most likely consistent with natural aging and neither caused by, or aggravated by his military service or his service-connected bilateral knee condition.  

In reaching his conclusion, the VA examiner failed to take into consideration the January 2012 Naval Hospital treatment report reflecting an assessment of lumbago that had been exacerbated as a result of the Veteran's fall which was attributed to his knee collapse.  Indeed, the VA examiner based his opinion on the mistaken understanding that the treatment records were absent any indication, notation or evidence that the Veteran's low back disability was associated with the Veteran's bilateral knee disability.  As noted above, however, the January 2012 treatment provider determined that the Veteran's lumbago had worsened as a result of his fall, which was attributed to the left knee collapse.  The VA examiner did not acknowledge or address this medical finding in his opinion.  As such, the Board finds the VA medical opinion to be of little probative value because it is not predicated on an accurate and complete factual history.  See Nieves-Rodriguez v. Peake (It is what an examiner learns from the claims file for use in forming the expert opinion that matters.  When the Board uses facts obtained from one opinion over another, it is incumbent upon the Board to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment.)

Although the January 2012 treatment provider did not state in definitive terms that the left knee collapse was attributed to the medical diagnosis for which the Veteran has been granted service connection, the evidence of record reflects that the Veteran has reported a history of giving way and instability in both knees due to the ruptured right and left patellar ligaments, which have resulted in a number of falls throughout the years.  These records also reflect that he regularly wears a knee brace, and ambulates with the help of a walker.  As such, the Board finds that the preponderance of the evidence does establish that the Veteran's service-connected left knee disorder caused him to fall while he was pushing his wife's wheelchair.  Based on these medical findings, and the January 2012 report indicating that the Veteran's low back disability was aggravated as a result of his fall, the Board finds that the third element required for service connection has been satisfied.  

Based on the totality of the evidence, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's lumbago was aggravated beyond the normal course of the condition as a result of his service-connected knee disability.  Accordingly, because all three elements required to establish entitlement to service connection have been met, the Board finds that service connection for lumbago is warranted.  Therefore, the Veteran's claim of entitlement to service connection for lumbago is granted.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.310.  


ORDER

Service connection for lumbago is granted.  



____________________________________________
JAMES. L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


